By the Court,

Sutherland, J.
This case calls for "the exercise of the power of this court, conferred by the Revised Statutes, (2 R. S. 336, § 18.) The only doubt as to the granting of the, order has arisen from the application being ex parte, notice hot having been given to the defendant. Whether notice should be required of applications for orders of this kind, we do not now determine. Under the circumstances of this case, we grant the order.
Order granted. *

 Thu section of the act is in these words. ■ “After the commencement of any. action for the reeovery of land, or for the recovery of the .possession of land, the defendant shall not make any waste of the land in demand, pending the suit; and if such defendant shall commit waste, the court in which the suit is" pending shall have power, on the application "of the plaintiff, to make an order restraining the defendant from the commission of any further waste thereon.”